 

 

Exhibit 10.1

 

Orchard Therapeutics plc

 

2019 Short-Term Incentive Plan

 

 

 

--------------------------------------------------------------------------------

 

Contents

Article 1. Establishment, Objectives, and Duration

2

Article 2. Definitions

2

Article 3. Administration

4

Article 4. Eligibility and Participation

4

Article 5. Short-Term Cash-Based Awards

5

Article 6. Performance Measures

7

Article 7. Rights of Employees

8

Article 8. Amendment, Modification, and Termination

8

Article 9. Indemnification

8

Article 10. Successors

9

Article 11. General Provisions

9

 




1

--------------------------------------------------------------------------------

 

ORCHARD THERAPEUTICS PLC 2019 SHORT-TERM INCENTIVE PLAN

 

Article 1

Establishment, Objectives, and Duration

1.1. Establishment of the Plan. Orchard Therapeutics plc (hereinafter, together
with its subsidiaries and eligible affiliates, referred to as the “Company”),
hereby establishes this “Orchard Therapeutics plc 2019 Short-Term Incentive
Plan” (hereinafter referred to as the “Plan”), as set forth in this document.
The Plan permits the grant of Short-Term Cash-Based Awards.

Subject to approval by the Compensation Committee of the Company’s Board of
Directors, the Plan shall become effective as of June 25, 2019 (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof.

1.2. Objectives of the Plan. The Company’s objectives for the Plan are to
provide an incentive for superior work and to motivate eligible employees of the
Company toward even higher achievement and business results through short-term
incentives, to tie their goals and interests to those of the Company and its
stockholders and to enable the Company to attract and retain highly qualified
employees.

1.3. Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board and/or Committee to
amend or terminate the Plan at any time pursuant to Article 8 hereof.

Article 2

Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:

2.1. “Award” means, individually or collectively, a grant of Short-Term
Cash-Based opportunities under this Plan.

2.2. “Board” or “Board of Directors” means the Board of Directors of Orchard
Therapeutics plc.

2.3. “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means the occurrence of any of the
following events: (i) the commission of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof or the laws of other jurisdictions to which Participants are subject;
(ii) the attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (iii) the intentional, material violation of any
contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) the unauthorized use or disclosure of
the Company’s confidential information or trade secrets; or (v) gross
misconduct. The determination of Cause will be made by the Committee, in its
sole discretion.

2

--------------------------------------------------------------------------------

 

2.4.  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.5. “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to administer the Plan or any Award hereunder
as specified in Article 3 herein.

2.6. “Director” means any individual who is a member of the Board of the Company
or any subsidiary or eligible affiliate.

2.7. “Disabled” means, with respect to a Participant for purposes of the Plan,
disabled for purposes of eligibility for disability benefits under Orchard
Therapeutics plc’s applicable Long-Term Disability Plan or, if applicable under
the laws of a country applicable to a Participant, disabled as defined by
statute in such country.

2.8. “Effective Date” means June 25, 2019.

2.9. “Employee” means any employee of the Company.

2.10. “Participant” means an Employee who has been selected by virtue of his
position or level to receive an Award or with respect to whom an Award is
outstanding under the Plan.

2.11. “Plan Year” means the full and/or partial fiscal year.

2.12. “Retires” or “Retirement” means a Participant who voluntarily terminates
employment with the Company at any time

 

(a)

after attaining the age of fifty-five (55), with a minimum period of service to
the Company as an Employee of ten (10) years, provided that attaining a
specified age and/or serving for a minimum period prior to retirement status
being conferred are concepts which are applicable or permitted under relevant
local laws; or

 

 

(b)

where such concepts are not applicable or permitted under relevant local laws,
as agreed with the Committee at its discretion,

in either case provided that such termination is not otherwise in anticipation
of a termination for “Cause” or “Summary Dismissal” by the Company.  

2.13. “Short-Term Cash-Based Award” means a Short-Term Cash-Based Award granted
to a Participant as described in Article 5 herein.

2.14. “Summary Dismissal” means a termination of the contract between the
Participant and the Company in circumstances which allow the Company to
terminate without notice or pay in lieu of notice under the relevant contract.
The determination of Summary Dismissal will be made by the Committee, in its
sole discretion.

3

--------------------------------------------------------------------------------

 

Article 3

Administration

3.1. General. The Plan shall be administered by the Committee. The Committee
shall have the authority to delegate administrative duties to one or more
officers or Employees of the Company to the extent that such delegation would
not constitute a conflict of interest with respect to any Award.

3.2. Authority of the Committee. Except as limited by law or the Company’s
articles of association or other constituent documents, and subject to the
provisions herein, the Committee shall have full power, and may delegate such
power to one or more officers of the Company, to select Employees who shall
participate in the Plan; to determine the size of Awards; to determine the terms
and conditions of Awards in a manner consistent with the Plan; to construe and
interpret the Plan and any other agreement or instrument entered into under the
Plan; to establish, amend, or waive rules and regulations for the Plan’s
administration; to determine and certify whether Award requirements have been
met; and, subject to the provisions of Article 8, to amend the terms and
conditions of any outstanding Award as provided in the Plan. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments. Further, the Committee shall make all other determinations which
may be necessary or advisable for the administration of the Plan.

In addition, the Committee has authority to make Awards under the Plan outside
the annual grant cycle as may be appropriate.

3.3. Decisions Binding. All determinations and decisions made by the Board or
Committee pursuant to the provisions of the Plan, and all related orders and
resolutions of the Board or the Committee, shall be final, conclusive and
binding on all persons, including the Company, its Employees, Participants, and
their estates and beneficiaries.

3.4 Discretionary Plan. Payouts under the Plan are not an integral part of a
Participant’s compensation package. A Participant’s base salary compensates the
Participant for the expected results of any given job. Payouts under the Plan
are solely at the discretion of the Company.

Article 4

Eligibility and Participation

4.1. Eligibility. All Employees of the Company are eligible to be selected to
participate in the Plan, provided the Employee’s date of hire is on or prior to
October 1 of a Plan Year.  If an Employee’s date of hire is between April 1 and
October 1, such Employee will be eligible to participate in the Plan on a pro
rata basis, based on the number of months of service in the applicable Plan Year
after April 1.

4.2. Actual Participation. The Committee shall, in its sole discretion,
designate which Employees will be Participants for any applicable Plan Year(s).
Subject to the provisions of the Plan, the Committee may, from time to time
designate those to whom Awards shall be granted and shall determine the nature
and amount of each Award.

4

--------------------------------------------------------------------------------

 

4.3 Executive Directors. Payouts under the Plan to any Participant who is
classified as an
“Executive Director” under the laws of England and Wales shall not exceed the
levels or amounts set forth as maximums in various circumstances in the
Non-Employee Director Compensation Policy approved by the shareholders of the
Company.

Article 5

SHORT-TERM Cash-Based Awards

5.1. Grant of Short-Term Cash-Based Awards.  Subject to the terms of the Plan,
Short-Term Cash-Based Awards may be granted to Participants within established
ranges as determined by the Committee, upon such terms, and at any time and from
time to time, as shall be determined by the Committee.  Such terms may include,
without limitation, the date or dates and the conditions or circumstances upon
which such Award shall be paid to the Participant, forfeited or otherwise
modified.  The Committee may, in its sole discretion, establish one or more
conditions to the Participant being entitled to a Short-Term Cash-Based Award
including, without limitation, conditions measured by the achievement of
performance criteria.  

5.2. Potential Value of Short-Term Cash-Based Awards. Each Short-Term Cash-Based
Award shall have a potential value as may be determined by the Committee. The
Committee shall set performance or other goals, in its discretion, which,
depending on the extent to which they are met, will determine the actual value
of Short-Term Cash-Based Awards which will be paid to the Participant.

5.3. Earning of Short-Term Cash-Based Awards. Subject to the terms of this Plan,
after the applicable Plan Year has ended, the Committee shall approve in its
sole discretion, the extent to which the applicable performance goals,
objectives or criteria have been achieved, provided that the Committee may make
any adjustments it determines in its discretion, and the Committee may use its
discretion to adjust such goals, objectives or criteria.  Based on the Company’s
and/or the Participant’s achievement of the goals, objectives or criteria, the
Committee shall approve the value of the aggregate payout on the Short-Term
Cash-Based Award for such Plan Year. In order to earn a Short-Term Cash-Based
Award, the Participant must be employed by the Company on the last day of the
Plan Year and on the date of payout, unless the Participant dies or becomes
Disabled as described in Section 5.6, Retires as described in Section 5.7, or as
described in Section 5.8. Short-Term Cash-Based Awards are subject to forfeiture
for reasons defined in the Plan until paid.

5.4. Withholding for Taxes. The Company has the right to deduct from all Award
payments any taxes required to be withheld with respect to such payment. The
Company (i) makes no representations regarding the tax consequences to any
Participant with respect to any Award; and (ii) does not commit to structure the
terms of the Award to reduce or eliminate the Participant’s liability for taxes.

5.5. Timing of Payment of Short-Term Cash-Based Awards. Payment of earned
Short-Term Cash-Based Awards shall be made at such time as the Committee shall
determine at the time of the Award; provided, however, that payment of any
Short-Term Cash-Based Award shall be made no later than the fifteenth (15th) day
of the third (3rd) month following the end of the Plan Year ends or such Awards
are no longer subject to a substantial risk of forfeiture.

5

--------------------------------------------------------------------------------

 

5.6. Payment of Award if Participant Dies or Becomes Disabled. Unless the
Committee determines otherwise at the time of grant, a Participant who dies or
becomes Disabled before the end of a Plan Year shall receive a pro rata share of
the payout under an award based on actual performance for the full Plan Year and
the number of days in the applicable Plan Year prior to death or Disability.
Such participant does not need to be employed on the last day of the Plan Year
or the date of payout. With respect to any Award the payout amount of which has
been determined following the end of an applicable Plan Year, but which has not
yet been paid out, such amount shall be paid out as previously determined.
Within the time parameters set forth in this Plan, the Company shall pay Awards
that are due to a Participant and remain unpaid at the time of his death in full
to the Participant’s estate, which shall be the Participant’s beneficiary.

5.7. Payment of Award if Participant Retires. If a Participant Retires before
the end of a Plan Year, the Committee will determine in its sole discretion
whether the Participant will receive a payout. With respect to any Award the
payout amount of which has been determined following the end of an applicable
Plan Year, but which has not yet been paid out, such amount shall be paid out as
previously determined.  

5.8. Payment of Award on Other Terminations of a Participant. Unless the
Committee determines otherwise in its sole discretion, a Participant whose
employment is terminated before the end of the applicable Plan Year other than
by reason of death, Disability or Retirement will not be eligible for payment of
an Award. If any amount(s) is (are) payable under this section, the Company
shall pay such amount(s) at the time set forth in Section 5.5 of this Plan.
Notwithstanding anything else contained in the Plan or other agreement to the
contrary, eligibility for payment of an Award shall be forfeited if the
Participant is employed by or consults for a competitor of the Company (as
determined by the Committee in its sole discretion) at any time before the
payment is made.

5.9. Offset for Monies Owed. The Company may offset any payments payable under
this Plan for any monies that the Committee determines, in its discretion, are
owed by the Participant to the Company.

5.10. Mid-Year Entrants; Internal Transfers.  For Participants entering the Plan
between April 1 and October 1 of a Plan Year, payouts of any Short-Term
Cash-Based Award under the Plan shall be pro-rated based on the number of months
the Participant is employed during the remaining Plan Year as compared to the
number of months in the Plan Year. Except as otherwise determined by the
Committee: (i) if a Participant changes positions and the new position is not
eligible for participation in this Plan, the amount of any payout of any
Short-Term Cash-Based Award under the Plan shall be pro-rated based on the
number of months the Participant is employed in the eligible position during the
remaining Plan Year as compared to the number of months in the Plan Year; and
(2) if a Participant is promoted to a new position that is also eligible for
participation in this Plan, the amount of any payout of any Short-Term
Cash-Based Award under the Plan shall be pro-rated based on the number of months
the Participant is employed at the prior salary and at the new salary, provided
that the Participant’s new salary is effective before October 1 of a Plan Year.

6

--------------------------------------------------------------------------------

 

5.11 Sale Event.  Notwithstanding any other provisions of this Plan, in the
event of a Sale Event:

(a)If a Plan Year was completed before the Sale Event as defined in Section
5.11(c), payouts of Awards will be determined based on actual performance
relative to applicable performance or milestone metrics, but shall be payable
without regard to whether the Participant remains employed until payout,
provided that the Participant remains employed through the Sale Event.  

(b)If a Plan Year was not completed before the Sale Event, and the Participant
has been terminated, the payout of each Participant’s Award will be determined
on a pro rata basis based on the number of days of service in the applicable
Plan Year before the Sale Event and based on performance at the “target” level,
as determined by the Committee in its sole discretion, provided that the
Participant remains employed through the Sale Event.  

(c)A “Sale Event” shall mean (i) the sale of all or substantially all of the
assets of the Company on a consolidated basis to an unrelated person or entity,
(ii) a merger, reorganization or consolidation pursuant to which the holders of
the Company’s outstanding voting power and outstanding Share immediately prior
to such transaction do not own a majority of the outstanding voting power and
outstanding Share or other equity interests of the resulting or successor entity
(or its ultimate parent, if applicable) immediately upon completion of such
transaction, (iii) the sale of all of the Share of the Company to an unrelated
person, entity or group thereof acting in concert, or (iv) any other transaction
in which the owners of the Company’s outstanding voting power immediately prior
to such transaction do not own at least a majority of the outstanding voting
power of the Company or any successor entity immediately upon completion of the
transaction other than as a result of the acquisition of securities directly
from the Company.

5.12 Leaves of Absence. If a Participant is not in active employment for any
portion of the Plan Year as a result of an approved leave of absence for
military service or sickness, or for any other purpose approved by the Company,
and if the Participant’s right to re-employment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Committee otherwise so provides in writing, then
the amount of any payout under the Plan will be determined based on reference
compensation during the Plan Year that includes salary or other amounts paid by
the Company, as well as short-term disability or workers’ compensation payments,
received by the Participant during such leave of absence, subject to and as
permitted by local legal requirements and applicable Company policies.  

Article 6

Performance Measures

The Committee will, in its sole discretion, determine the performance measures
applicable to any Award. The measures may be on the basis of any factors that
the Committee determines to be relevant, and may be on a Company-wide or
individual basis. The performance measures goals may differ from Participant to
Participant and from Award to Award. As determined in the discretion of the
Committee, any actual results may be adjusted by the Committee for one-time
items, unbudgeted or unexpected items, acquisition-related activities or changes
in applicable accounting rules when determining whether the performance goals
have been met, and doing so shall not be considered an amendment or modification
of the Plan for purposes of Section 8.3

7

--------------------------------------------------------------------------------

 

herein. No Award shall be paid unless the Committee determines that the
requirements necessary to receive the Award have been met.

Article 7

Rights of Employees

7.1. Employment. Nothing in the Plan shall interfere with or limit in any way
the Company’s right to terminate any Participant’s employment at any time or
confer upon any Participant any right to continue in the Company’s employ.

7.2. Participation. No Employee shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

7.3. Effect of Termination of the Plan. Neither the Award nor any benefits
arising under this Plan shall create or constitute an employment contract with
the Company, and accordingly, this Plan and the benefits hereunder may be
terminated by the Committee without affecting the employment relationship
between the Company and Employee.

7.4 No Contractual Rights. Participation in the Plan does not create any
contractual or other right to receive any other benefits, nor does participation
constitute a condition or right of future employment. No individual shall have
any vested rights in any part of a payout under the Plan until a payout is made
to him or her pursuant to the Plan.

Article 8

Amendment, Modification, and Termination

8.1. Amendment, Modification, and Termination. Subject to Section 8.3, the
Committee may, at any time and from time to time, alter, amend, modify, suspend,
or terminate this Plan in whole or in part.

8.2. Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments to the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events affecting the Company, the Company’s financial statements, or changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, subject to review and approval by the Committee.

8.3. Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment or modification of the Plan shall
adversely affect in any material way any Award previously granted under the Plan
without the written consent of the Participant holding such Award.

Article 9

Indemnification

Each person who is or shall have been a member of the Committee or of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or

8

--------------------------------------------------------------------------------

 

expense that may be imposed upon or reasonably incurred in connection with or
resulting from any claim, action, suit or proceeding to which he may be a party
or in which he may be involved by reason of any action taken or failure to act
under the Plan and against and from any and all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of any judgment in any such action, suit, or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
articles of association, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

Article 10

Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a Sale Event or otherwise.

Article 11

General Provisions

11.1. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

11.2. Severability. In the event any provision of the Plan shall be held illegal
or invalid or unenforceable for any reason, the illegality or invalidity or
unenforceability shall not affect the remaining parts of the Plan, and the Plan
shall be construed and enforced as if the illegal or invalid provision had not
been included, provided that the remaining provisions shall be construed in a
manner necessary to accomplish the intentions of the Company upon establishment
of the Plan.

11.3. Requirements of Law. The granting of Awards under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies as may be required. The Board and/or Committee
reserves the right to unilaterally amend or terminate the Plan to ensure
compliance with all applicable laws, rules and regulations, including
Section 409A of the Code (“Section 409A”).

11.4. No Effect on Other Benefits. The receipt of Awards under the Plan shall
have no effect on any benefits and obligations to which a Participant may be
entitled from the Company, under another plan or otherwise, or preclude a
Participant from receiving any such benefits.

11.5. No Guarantee of Favorable Tax Treatment. The Company intends to administer
the Plan so that Awards will be exempt from the requirements of Section 409A.
Nevertheless, the Company does not warrant that any Award under the Plan will
qualify for favorable tax treatment under Section 409A or any other provision of
federal, state, local, or foreign law. The Company shall not be liable to any
Participant for any tax the Participant might owe as a result of the grant or
payment of any Award under the Plan. Notwithstanding the foregoing, should any
Award

9

--------------------------------------------------------------------------------

 

become subject to Section 409A, the Plan shall be interpreted and administered
in accordance with Section 409A.

11.6. Governing Law. To the extent not preempted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of England and Wales, without regard to principles of conflict of law.

11.7 Unfunded Status of Awards. This Plan is intended to constitute an unfunded
plan for incentive compensation. Prior to the payout of any Award, nothing
contained herein shall give any Participant any rights that are greater than
those of a general creditor of the Company.

 

 

10